USDC IN/ND case 2:17-cv-00313-HAB-JEM document 16 filed 05/15/19 page 1 of 2


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

DAVID ALLEN HANCOCK,                           )
                                               )
               Plaintiff,                      )
                                               )              Case No. 2:17-cv-00313-TLS-JEM
v.                                             )
                                               )
NAVIENT SOLUTIONS, LLC,                        )
                                               )
               Defendant                       )

                        DEFENDANT NAVIENT SOLUTIONS, LLC’S
                          MOTION FOR SUMMARY JUDGMENT

       This Court should grant summary judgment in favor of Defendant Navient Solutions,

LLC (“NSL”) on Plaintiff David Allen Hancock’s (“Hancock”) claims under the Telephone

Consumer Protection Act (“TCPA”) and the Indiana Deceptive Consumer Sales Act (“IDCSA”).

As shown in NSL’s supporting brief and evidence, both claims fail as a matter of law.

       The Bipartisan Budget Act of 2015 (“Budget Act”) amended the TCPA effective

November 2, 2015 to remove federal student loan collection calls made to a cellular telephone

from the statute’s reach. Here, NSL had express consent at all relevant times to call Hancock’s

alleged cellular telephone using an ATDS or prerecorded messages. However, NSL did not need

Hancock’s consent to call his alleged cellular telephone number using an ATDS or prerecorded

messages to collect on the FFELP Loans as a matter of law. Since NSL made each of the 11 calls

at issue solely to collect on Hancock’s delinquent FFELP Loans, the TCPA does not impose

liability for the calls as a matter of law. Hancock’s claim must fail.

       The Court also should find consistent with U.S. Department of Education’s (“ED”) long-

held view that the Higher Education Act of 1965 preempts Hancock’s state law claims targeting

NSL’s student loan collection efforts. Allowing Hancock’s claims to proceed not only would

                                                   1
USDC IN/ND case 2:17-cv-00313-HAB-JEM document 16 filed 05/15/19 page 2 of 2


usurp ED’s intent to create uniform rules governing the collection of federal student loans, it also

would jeopardize ED’s ability to maximize taxpayers’ return on an increasing number of federal

student loans in default. Moreover, NSL’s conduct was not “unfair, abusive, or deceptive” as a

matter of law. This Court should grant summary judgment on Hancock’s IDCSA claim.1


                                                              By: /s/ Aliza Malouf
                                                              Aliza Malouf
                                                              Indiana Bar No. 31063-49
                                                              HUNTON ANDREWS KURTH LLP
                                                              1445 Ross Ave., Suite 3700
                                                              Dallas, Texas 75202
                                                              214-979-8229
                                                              (214) 740-7157 (fax)
                                                              amalouf@huntonAK.com

                                                              COUNSEL FOR DEFENDANT
                                                              NAVIENT SOLUTIONS, LLC


                                      CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2019 I filed the foregoing with the Clerk of the Court

using the CM/ECF system, which sent notification of such filing to all counsel of record.


                                                              /s/ Aliza Malouf
                                                              Aliza Malouf




          1
            As argued in NSL’s pending motion to dismiss and supporting memorandum [ECF Nos. 10 & 11],
Hancock’s IDCSA claim fails as a matter of law because (a) an alleged violation of the TCPA, without more, is
insufficient to maintain a claim under the IDCSA, and (b) Hancock failed to allege sufficient facts to show that NSL
acted with intent to mislead or defraud him, or that Hancock was misled or defrauded. To the extent necessary, NSL
renews and incorporates those arguments by reference. To be clear, NSL offers the arguments of its motion for
summary judgment on Hancock’s IDCSA claim in addition to, but not as a waiver of, its arguments at dismissal.

                                                         2
